EXHIBIT 10.3

 



PROMISSORY NOTE

 

 

EUR 1,000,000 (One million Euros)   10th January 2017

 

 



FOR VALUE RECEIVED, the undersigned Nexeon Medsystems Belgium S.p.r.l., a
company incorporated under the laws of Belgium, having its registered office at
Rue du Bois St-Jean 15/1 4102 Seraing, registered with the Belgian Companies
Register (BCE) under number 0525.673.682 (the "Maker"), hereby unconditionally
promises to pay to or to the order of Nexeon Medsystems Europe S.à r.l., a
Luxembourg private limited liability company (société à responsabilité limitée)
having its registered office at 33, rue du Puits Romain, L-8070 Bertrange, Grand
Duchy of Luxembourg, registered with the Luxembourg Trade and Companies register
under number B 210009 (the “Holder”), in lawful money the principal sum of EUR
1,000,000 (one million Euros), plus simple interest (“Interest”) on the
principal thereof from time to time outstanding at the rate of 5% (five percent)
per annum (based upon a 365-day year) (the "Interest Rate") from the date hereof
until such principal is fully paid and satisfied pursuant to the terms and
conditions of the loan agreement by and between the Holder, as lender, and
Maker, as borrower, dated on or about January 10, 2017 (the “Loan Agreement”) as
secured by that certain Security Agreement between the Holder, as secured party,
and Maker, as grantor, dated on or about January 10, 2017 (the “Security
Agreement”). Payments under this promissory note (the “Note”) shall be made by
wire transfer to a bank account designated in writing by the Holder, or in such
other manner as the parties shall mutually agree.

 

  1. Principal and Interest. Principal and Interest shall be due and payable as
follows: Interest shall be due and payable on the Maturity Date. The interest
rate will be set at the execution of this Note and reset quarterly thereafter
beginning on April 1, 2017. If any payment of principal or interest falls on a
Saturday, Sunday or legal holiday in the jurisdiction of the Holder, such
payment shall be made on the next business day. The principal amount of this
Note and all accrued and unpaid Interest shall be due and payable on December
31, 2017 (“Maturity Date”).

 

  2. Events of Default. If Maker fails timely to make payment of any amount due
hereunder and shall not cure such failure within twenty (20) calendar days after
written notice from Holder (such failure constituting an “Event of Default”),
then at the option of Holder, the entire principal balance hereof, all accrued
and unpaid Interest and all other applicable fees, costs and charges, if any,
shall at once become due and payable, and Maker hereby waives any rights of
exemption and waives presentment, protest and demand and notice of protest,
demand or dishonor and nonpayment of this Note, and consents that Holder shall
have the right without notice to grant any extension or extensions of time for
payment of this Note or any part hereof or any other indulgences or forbearances
whatsoever, or may release any security which may have been given for this Note
without in any way affecting the liability of any other party for the payment of
this Note. Furthermore, upon an Event of Default, Holder may exercise any rights
or remedy which it has available at law or in equity or by statute, and all of
Holder’s rights and remedies shall be cumulative and concurrent, and may be
pursued singly, successively or together at the sole discretion of Holder, and
same may be exercised as often as occasion therefore shall occur. The failure to
exercise any such right or remedy shall not be construed as a waiver or release
thereof. Nothing herein contained shall be construed as limiting Holder to the
remedies set forth herein.

 



1

 

 

  3. Severability. In the event any one or more of the provisions contained in
this Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Note, but this Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

 

  4. Modifications and Amendments. This Note may not be changed orally, but only
by an agreement in writing signed by the parties against whom enforcement of any
waiver, change, modification or discharge is sought.

 

  5. Collection Fees. In the event Holder incurs any costs or expenses, and
including reasonable attorney’s fees, in collecting any amount due under this
Note, Maker agrees to pay all such amounts to Holder’s order upon demand.

 

  6. No Offset, Deduction or Counter Claim. The due payment and performance of
Maker’s obligations hereunder shall be without regard to any counter claim,
right of set-off, or any other deduction whatsoever which Maker may have or
assert against Holder and without regard to any other obligations of any nature
whatsoever which Holder may have to Maker, and no such claim, right or deduction
shall be asserted by Maker in any action for payment and performance of Maker’s
obligations hereunder. If Maker is compelled by law or otherwise to make any
such deduction then Maker shall pay such additional amount as will result in the
receipt by Holder of the full amount due hereunder.

 



2

 

 

  7. Maker’s Power and Authority. Maker warrants and represents that it has full
power and authority, and the legal right, to execute, deliver and perform this
Note and that this Note constitute valid and binding obligations of Maker.

 

  8. Governing Law; Binding Effect. This Note, and any non-contractual
obligations arising out of or connection with it, shall be governed by and
construed in accordance with the laws of the Grand Duchy of Luxembourg and shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.

 

  9. Assignment. This Note may be assigned by the Holder without consent of, but
with notice to, the Maker.

 

  10. Prepayment. This Note may be prepaid by Maker at any time, or in part from
time to time, without penalty, by payment of principal and Interest accrued
thereon. Any partial prepayment is to be first credited to accrued Interest and
then to the instalment of principal last to mature.

 

* * * Signature Page Follows * * *

 

 



3

 

 

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed on the
date first above written.

 



Nexeon Medsystems Belgium S.p.rl.,             Signature: /s/ William Rosellini
  Name: William Rosellini   Title: CEO  

 

 

4

 



 

